 THRUSH PRESS,INC.575Thrush Press,Inc.andDistrict 65, Retail,Wholesaleand Department Store Union,AFL-CIO. Case2-CA-11281May 21, 1968DECISION AND ORDERBY MEMBERSBROWN,JENKINS,AND ZAGORIAOn January 16, 1968, Trial Examiner AlvinLieberman issued his Decision in the above-entitledproceeding,finding that the Respondent had en-gaged in and was engaging in certainunfair laborpractices and recommending that it cease and de-sist therefrom and take certain affirmative action,as set forth in the attached Trial Examiner'sDeci-sion. Thereafter, the General Counsel filed excep-tionsto theDecision,and a supportingbrief, andthe Respondent filed exceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLaborRelationsBoard has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered theTrial Examiner's Decision, the exceptions and brief,and the entire record in the case, and herebyadopts the findings,' conclusions, and recommenda-tions of the Trial Examiner except as modifiedherein.We agree with the Trial Examiner's finding thatRespondent violated Section 8(a)(5) by refusing tobargain with the majority representative of its em-ployees in an appropriateunit.However, we do soon the ground that after the Union's demand forrecognitionRespondent engaged in a course ofconduct evidencing not only a complete rejectionof the principles of collective bargaining but adesire to gain time in which to dissipate the Union'smajority status. Thus, all in violation of Section8(a)(1), Respondent systematically interrogated itsemployees as to their union sympathies and thoseof other employees,threatened reprisal for unionadherence, and made promises of benefits to in-duce employees to disavow the Union. Such actionclearly belies any asserted good-faith doubt of theUnion'smajority status.'ORDERPursuantto Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoard adopts as its Order the Recom-mended Order of the Trial Examiner, and herebyorders that ThrushPress,Inc.,New York, NewYork, its officers,agents,successors,and assigns,shall take the action set forth in the Trial Ex-aminer'sRecommended Order.'The General Counsel excepts to the Trial Examiner's findings requiringthe inclusion of employees O'Connor and Hinson in the unit involvedherein.We find it unnecessary to resolve this issue since the unit placementof these two employees could not affect the Union's majority status2SeeJoy Silk Mills,Inc.,85 NLRB 1263, enfd as modified 185 F 2d 732(C A.D C.).Member Jenkins also agrees with the Trial Examiner that the violation ofSection 8(a)(5) is established by the fact that Respondent had based itsdefenses for its refusal to bargain upon an erroneous view of the law.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEALVIN LIEBERMAN, Trial Examiner: The trial inthis proceeding, with all parties represented, washeld before me in New York, New York, on July26, 27, and 28, 1967,1 upon a complaint of theGeneral Counsel' and Respondent's answer.3 Ingeneral, the issues litigated were whether Respon-dent violated Section 8(a)(1) and (5) of the Na-tionalLaborRelationsAct, as amended (hereincalled the Act). Particularly the questions for deci-sion are as follows:1.Did Respondent independently violate Section8(a)(1) ofthe Act by coercivelyinterrogating em-ployees and promising them benefits?2.Did the Union, when it requested recognitionfrom Respondent, represent a majority of Respon-dent's employees in the unit set forth in the com-plaint, the appropriateness of which for collectivebargaining Respondent is not contesting?3.Did Respondent violate Section 8(a)(5) and(1) of the Act by refusing to bargain with theUnion?Upon the entire record,' upon my observation ofthe witnesses and their demeanor while testifying,and upon careful consideration of the argumentsmade and the able brief submitted by the GeneralCounsel,' I make the following:'Unless otherwise noted,alldates referred to in this Decision are in1967.' The complaint was issued on a chargefiled byDistrict 65,Retail,Wholesale and Department Store Union,AFL-CIO(herein called theUnion).During the trial Respondent amended paragraph 2 of its answer bydeleting all references to paragraph 3 of the complaint Paragraph 3 of theanswer denies the allegations of paragraph 4 of the complaint whichdescribes a unit claimed by the General Counsel to be "appropriate for thepurpose of collective bargaining"Notwithstanding this denial, Respon-dent, at the conclusion of its opening address, stated that it was not contest-ing the appropriateness for collective bargaining of the unit set forth in thecomplaint.Issued simultaneously is a separate order correcting the stenographictranscript of this proceeding in several respects.Neither Respondent nor the Union submitted a brief171 NLRB No. 86 576DECISIONSOF NATIONAL LABOR RELATIONS BOARDFINDINGS OF FACT1.JURISDICTIONRespondent, a New York corporation, maintainsan office and place of business in New York, NewYork, where it is engaged in providing printing andrelated services.During 1966, a representativeperiod, Respondent, at its New York premises, per-formed printing services valued at more than$50,000 for customers located outside the State ofNew York. Accordingly, I find thatRespondent isengaged in commerce within the meaning of theAct and that the assertion of jurisdiction over thismatter by the NationalLaborRelations Board(hereincalled the Board) is warranted.SiemonsMailing Service,122 NLRB 81, 85.II.THE LABORORGANIZATION INVOLVEDThe Union is a labor organization within themeaningof the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA. IntroductionBriefly, this case concerns itself with the eventswhich followed the Union's authorization by em-ployees of Respondent to act as their collective-bargaining representative. Among these, the com-plaint alleges, were the Union's demand for, andRespondent's refusal of, recognition and bargain-ing; Respondent's interrogation of employees; andits promises of benefits to induce them to renouncethe Union.The General Counsel contends that Respondent'srefusal to recognize and bargain with the Union isviolative of Section 8(a)(5) of the Act. He furtherargues that Respondent's subsequent interrogationof,and promises of benefits to, employees con-travened Section 8(a)(1).0Taking issue with the General Counsel,' Respon-dent asserts that its refusal to bargain with theUnion is based upon its good-faith doubt as to theUnion'smajority status.Admitting that it inter-rogated employees, Respondent argues that its in-terrogationwas not coercive and, therefore, not'The sections of the Act just mentioned provideSec 8.(a) It shall be an unfair labor practice for an employer-( I )to interfere with, restrain,or coerce employees in the exercise of therights guaranteed in section 7,(5) to refuse to bargain collectively with the representatives of hisemployees,subject to the provisions of section 9(a).Insofar as pertinent,Sections 7 and 9(a) are as follows.Sec. 7. Employees shall have the right to self-organization,to form,join, or assist labor organizations, to bargain collectively throughrepresentatives of their own choosing, and to engage in other con-certed activities for the purpose of collective bargaining or other mu-tual aid or protectionSec 9 (a) Representatives designated or selected for the purposesof collective bargaining by the majority of the employees in a unit ap-propriate for such purposes, shall be the exclusive representatives ofviolative ofSection8(a)(1) of the Act. Finally,Respondent denies that it promised benefits to em-ployees to dissuade them from supporting theUnion.Rebutting Respondent's "good faith doubt" con-tention, the General Counsel asserts, on brief, thatit "was based upon an erroneous view of the law."Accordingly, continues the General Counsel, "suchdoubt is not available to Respondent as a defense tothe instant charge."B.Facts Concerning Respondent's AllegedIndependent Violations of Section 8(a)(1) of the Act1.The alleged interrogationAs will be more fully discussed below, on themorning of April 5 Peter Van Delft, an organizerfor the Union, appeared at Respondent's office,showed Robert Conover, Respondent's productionmanager,8 authorization cards which had beensigned by a group of Respondent's employees, andrequested that Respondent recognize and bargainwith the Union. Later that morning five employees9were individually summoned into the office ofDonald B. Thrush, Respondent's president. There,in the presence of Conover and Anthony DiSalvo,Respondent's general foreman,1° Thrush questionedeach about the Union.Some were asked whether they were members ofthe Union. Others were asked why they joined theUnion. One, Degrammont, was asked for the identi-tyof the Union's "leader." After Degrammontreplied that "all [are]leaders," Thrush remarked,"Alphonse, I'm sorry for you." 1Admitting the interrogation, Thrush, Respon-dent's president, stated that it was undertaken inorder to ascertain "how on earth [the employees]ended up with this department store workers unionwhen they are in the graphic arts business." How-ever, the employees questioned were not informedof this and only Goldsmith, as Thrush testified, wasassured "that anything [he] said would not affect[his] job." In this connection, Thrush, as he furthertestified, reminded Goldsmith that he had "taken[him from another company] and given him an op-portunity to learn," and told Goldsmith that he was"disappointed" and "sorry for" him.all the employees in such unit for the purposes of collective bargainingin respect to rates of pay, wages, hours of employment, or other condi-tions of employment'Not having filed a brief, Respondent's position on the issues in this caseis gleaned from its opening and closing statements,its answer,and support-ing testimony"Although he is not an officer of Respondent, Conover was given thetitle of vice president to enhance his prestige in dealing with Respondent'scustomers'Raul Silva,Daniel Sarnicola,Alphonse Degrammont,James Gold-smith, and Hayward Prentice.10Respondent does not contest Conover's supervisory status and it wasstipulated that DiSalvo is a supervisor.11The quotations are taken from Degrammont's testimony THRUSH PRESS,INC.577DiSalvo, Respondent's general foreman,who waspresent while Respondent's employees were beinginterrogated by Thrush,did not remain silent dur-ing the several interviews.Although DiSalvo didnot ask any questions,his remarks bear noting. Inthis regard,upon Silva's admission to Thrush thathe had joined the Union,DiSalvo interjected,"After [Thrush]signed a personal loan [for you],you did this to him."" And,in the case of Gold-smith,after he said that he had"followed the boys"to the Union,DiSalvo stated,with obvious sarcasm,"What a fine bunch of boys you are." 13LikeThrush,DiSalvo also interrogated em-ployees concerning their relationship to the Union.Thus, on April 5,before being called into Thrush'soffice,Silva and Degrammont were approached attheir work stations by DiSalvo who, without more,asked them whether,and why,they had joined theUnion.Sarnicola,too, was questioned by DiSalvo. AfterSarnicola left Thrush'soffice,where he had ad-mittedmembership in the Union,DiSalvo askedhimwhy he had joined and called him "adoublecrosser"for doing so. At a later occasionDiSalvo again spoke to Sarnicola about the Uniontelling him,as Sarnicola put it,that he "will be sor-ry, [he]willbe bouncing around from shop toshop. "2.The alleged promises of benefitDuring their interrogation on April 5 by Thrush,Respondent'spresident,Silva and Sarnicola, em-ployees of Respondent,were asked why they joinedtheUnion.Each answered, in essence,that hebecame a union member because of the benefitswhich it was thought would ensue from representa-tion by the Union.Thrush's rejoinder to Silva was"If we give you the same benefits as the union ...will you still join the union?"and to Sarnicola, "ifyou had [those]benefits would you still join theunion?".C. Contentions and Concluding Findings ConcerningRespondent's Alleged IndependentViolations ofSection8(a)(1) of the ActIt is well settled that an employer's interrogationof an employee concerning his relationship to alabor organization violates Section 8(a)(I) of theAct ifit is coercive. In the light of this principle,Respondent,relying onBlueFlash Express, Inc.,109 NLRB 591, argues that the interrogation dis-closed by the record in this case did not contraveneSection 8(a)(1). I find,however, that it did.The coercive nature of the questioning ofRespondent's employees by Thrush,its president, isquickly demonstrable. First,itwas carried on inThrush's office.N.L.R.B.v.M & B Headwear Co.,Inc.,349 F.2d 170, 172 (C.A.4). Second,assumingthat the doctrine enunciated inBlue Flash,uponwhich Respondent relies,isstillthe law, 14 thesafeguards there found to be present for whichreason the Board exonerated the employer involvedwere,for the most part,absent in the case at bar.15Finally,like that inM & B,the interrogation hereunder consideration was "accompanied by manifestemployer hostility to the union,"as appears fromThrush's remarks to Degrammont and Goldsmith,and those of DiSalvo,Respondent'sgeneralforeman,to Silva and Goldsmith.DiSalvo's separate questioning of Silva,Degram-mont,and Sarnicola was also coercive because noassurances against reprisals were given.Further,and the absence of assurances aside,DiSalvo'scomment to Silva in Thrush's office concerning hisjoining the Union notwithstanding Thrush's having"signed a personal loan"for Silva,his calling Sar-nicola a "doublecrosser"for having become aunion member,and telling him that he would "besorry [for doing so and]will be bouncing aroundfrom shop to shop"imbued DiSalvo's interrogationof those employees with an aura of coercion.Respondent has denied the complaint's allegationthat it promised benefits to employees to inducethem to disavow the Union. This denial,however,has been overcome by the proof.Ihave found that during his interrogation ofRespondent'semployees,Silvaand Sarnicola,Thrush,itspresident,asked them, in essence,whether they would still adhere to the Union ifRespondent gave them the same benefits whichthey thought would be forthcoming by reason oftheir representation by the Union. I construe thesequestions as an implied offer by Respondent tofurnish its employees with advantages similar tothose which they expected the Union to obtain forthem.Offers of this nature,the Board has held, are"promises of benefit calculated and likely toprocure abandonment of the Union"and, hence,proscribed by Section 8(a)(1) of the Act.Water-town Undergarment Corporation,137 NLRB 287,300. To the same effect,see alsoPlaybill, Incor-porated,131 NLRB 592, 593, 597.Accordingly,Iconclude that,as alleged in thecomplaint, Respondent violated Section 8(a)(1) ofthe Act by coercively interrogating its employeesconcerning their relationship to the Union and bypromising them benefits to induce them to forsakethe Union.'' It appears that at an earlier time Thrush had,in fact, arrangedfor Silvato borrow a substantial sum of money."The quotations are taken from the testimonyof the employees con-cerned." See, however,StruAsnerC'onstruttion Co , Inc.,165 NLRB 1062" Although Thrush assured Goldsmith that his answerswouldnot affecthis job,this assurance, it seems to me, was effectively negatived byThrush's accompanying statement to Goldsmith that he was "disappoin-ted" and "sorry for" him 578DECISIONSOF NATIONALLABOR RELATIONS BOARDD. Facts Concerning Respondent's Alleged Violationof Section 8(a)(5) of the Actand York"worked for[Respondent]up to and in-cludingApril 7."1.The Union's initial request for recognition andbargainingEarly on the morning of Wednesday,April 5,Peter Van Delft,an organizer for the Union, cameto Respondent's premises.In the absence of DonaldThrush,Respondent'spresident,he conferredbriefly with Robert Conover,Respondent's produc-tion manager.During this conference Van Delft in-formed Conover that all of Respondent'sproduc-tion employees,excluding those who were membersof Amalgamated Lithographers of America(hereincalled Lithographers Union), had joined the Unionand requested that Respondent recognize, and bar-gain with,the Union.In answer to a question put by Conover as to theidentity of the men represented by the Union, VanDelft handed Conover seven cards, each of whichhad been signed by an employee of Respondent,authorizing the Union to act as the signer s collec-tive-bargainingagent."After looking at eachcard 17 Conover told Van Delft that he had noauthority to act upon the Union'srecognitionrequest;thatDonald Thrush,Respondent's pre-sident,would"have to make the decision"; thatThrush would be informed of Van Delft's visit; andthatThrush would then communicate with VanDelft.With the matter in this posture Van Delft de-parted.2.The discharge of Roscoe Croomand DennisYorkRoscoe Croom and Dennis York were hired byRespondent,respectively,in April 1966 and March1967. Croom was employed as a messenger andYork as a messenger and shipping clerk.As Van Delft, the Union's organizer, was leavingRespondent'spremises on April 5 after his con-ferencewithConover,Respondent'sproductionmanager, he met Croom and York on their way towork.Noting their obvious tardiness,Van Delft re-minded Croom that he had specifically advisedCroom"not to be late today"and instructed him"to get right in to work." Both did so.As stipulated by the parties, Croom and Yorkwere told on April 5, sometime after they signed in,that they were discharged as of Friday,April 7.l" Itwas further stipulated by the parties that Croom"No issue is raised with respect to the nature of the cards or their execu-tion In pertinent part each card contains the following recitalIof my own free will hereby authorize I the Union I to act for me asa collective bargaining agency in all matters pertaining to rates of pay,wages,hours,or other conditions of employment" The cards which were handed to Conover,each of which he examined,were signed by the following employees Raul Silva, Daniel Sarnicola,DennisYork,AlphonseDegrammont, James Goldsmith.HaywardPrentice,and Roscoe Croom3.The Union's subsequent requests for, andRespondent's refusal of, recognition and bargainingUpon arriving at his office on the morning ofApril 5,Thrush,Respondent'spresident,was in-formed by Conover,Respondent'sproductionmanager,of his earlier conference with Van Delft,the Union's organizer,and of what transpired dur-ing its course.Thrush's first reaction was to inter-rogate Respondent'semployees,as found above.He then discussed Respondent's request for recog-nitionwith Florian Borkowski,an official of thePrinting Industries ofMetropolitanNew York(herein called the Association), of which Respon-dent is a member,who advises its constituents onlabor relations matters.Itwas decided during thisconsultation that Thrush tell Van Delft that hewould discuss the Union's recognition request withVan Delft within the next few days.Thrush and Van Delft spoke to each other on thefollowing day,April 6.After remonstrating withThrush about the discharge of Croom and York,Van Delft asked when he would hear from Respon-dent with respect to the Union's request for bar-gaining.On this point Thrush counseled patience.Also on April 6, Borkowski, the Association'slabor relations adviser, came to Respondent'spremises and consulted further with Thrush con-cerning the Union's recognition request.In addi-tion,Borkowski made an investigation as to thecomposition of the unit involved in the Union'srecognition demand and the number of employeesin that unit whose authorization cards had beenpresented to, and examined by, Conover,Respon-dent'sproduction manager.Borkowski concludedfrom his inquiry in this area that the Union did notrepresent a majority.In conversations with Borkowski between April 6and April 10 Van Delft, the Union'sorganizer,reiterated the Union's request for recognition. Inreply Borkowski stated that Respondent doubtedthat the Union represented a majority of the em-ployees in the unit involved,suggested that theUnion seek a Board-conducted election and statedthat if the Union did not do so Respondent would.Neither party, however, ever filed a representationpetition. party,During their last conversation, which took placeon April 10, Van Delft discussed with Borkowski'"These discharges are not alleged in the complaint as constituting unfairlabor practices"There was much talk between Borkowski and Van Delft, Borkowski,and Thrush,and Borkowski and Board personnel about the filing of a peti-tion by Respondent should the Union fail to do so.Further, although Bor-kowski went so far as to begin to prepare a petition he suspended his effortsin this regard on April 12,because, the Union having taken no action to en-force its demand for recognition,he decided,as he stated"to let sleepingdogs lie " THRUSHRespondent's discharge of Croom andYork.In thisconnection,Van Delft told Borkowski,as Van Delfttestified,"that as a condition of bargaining, thecompanywouldhave to reinstate the twodischarged workers."Upon the filing of the charge in the instantproceeding on April 17, Borkowski was supplantedasRespondent'srepresentativebyHugh P.Husband,Jr., an attorney at law.Starting early inMay and continuing through June,Van Delft, theUnion's organizer,requested of Husband,as he hadof his predecessor, Borkowski, that Respondentrecognize and bargain with the Union. Husband,however, like Borkowski, did not accede.Summing up the foregoing,Ifind that althoughtheUnion,commencingon April 5, repeatedlyrequested that Respondent recognize and bargainwith it,Respondent refused to do so, taking theposition that it doubted that the Union representeda majority of the employees concerned.4.The composition of the unit and the basis forRespondent's doubt as to the Union's majorityAlthough the parties are not in agreement as toall the persons who should be considered as beingin the unit20 for which the Union requested recogni-tionascollective-bargainingagent,theyhaveagreed, at least, as to the inclusion of eight. Five ofthese employees had signed authorization cards,which, together with those executed by Croom andYork,were exhibited to, and examined by,Conover.The parties are in dispute as to five persons.These are Croom, York, Martin Sacks, Joseph 0'-Connor,and Herbert Hinson.The General Counselcontends that only Croom and York should be in-cluded in the unit. Concerning the others, he arguesthat Sacks should not be counted because he was inmilitary service on April 5, the day the recognitionrequest was first made; that O'Connor is a super-visor and should, therefore, be excluded; and thatHinson had either been dischargedbefore April 5,or, as set forth in hisbrief, "had no reasonable ex-pectancy of future employment with RespondentafterMarch 10."Respondent'scounterposition,and the basis for its doubt as to the Union's majori-ty when it requested recognition,is that Croom andYork, because of their discharge on April 5, werenot in the unit; that Sacks, despite his being in themilitaryserviceon the day the Union firstrequested recognition, should be counted; that 0'-" It will be remembered that when Van Delft,the Union's organizer, firstapproached the Respondent,he told Conover,Respondent's productionmanager,in essence,that the Union represented Respondent's productionemployees who were not members of Lithographers Union. In the com-plaint the unit involved is described as being "All full-time and regularpart-time production employees employed by Respondent at its plant, in-cluding all letterpress employees,but excluding offsetpress employees, of-fice clerical employees,sales employees,guards, watchmen and all super-visors, as defined in . the Act."Inasmuch as Respondent is not contest.ing the appropriateness of the unit described in the complaint and hasraised no issue concerning any variances between the unit so described andPRESS, INC.579Connor is not a supervisor; and that Hinson was notdischarged until after April 5.IfRespondent's position is correct, on April 5,the date of the Union's initial recognition request,there were 11 people in the unit of whom theUnion, on the basis of authorization cards'21represented only 5, less than a majority. On theother hand, if the General Counsel's position is cor-rect, the unit complement on April 5 was 10, ofwhom the Union represented 7, more than amajority.Inview of the divergent contentions of theGeneral Counsel and Respondent as to the disputedpersons, it becomes necessary, insofar as it has notalready been done, as respecting Croom and York,tomake findings concerning their status as mem-bers of the unit. Accordingly, as to Sacks, O'Con-nor, and Hinson,I find as follows:Martin Sacks:UntilOctober 1, 1965, Sacksworked for Respondent as a folder and shippingclerk.As stipulated, "since that date, he has beenin the armed forces and has not worked for[Respondent] up until the present." Although notstipulated, it was established that he was promisedreemploymentwithRespondentuponbeingmustered out of the military service.Joseph O'Connor:O'Connor has been employedby Respondent for 14 years. With the possible ex-ceptionofConover,Respondent'sproductionmanager, O'Connor is the most experienced andtechnically knowledgeable person in Respondent'semploy, having, during his career with" Respon-dent, worked at every job in the unit. Presently 0'-Connor operates the largest letterpress on Respon-dent's premises and spends his entire time onproduction work.In the performance of its printing work Respon-dent employs a Stoneman, who prepares the formwhich is placed in the presses, and two pressmen inaddition to O'Connor. 2 Because of the size of 0'-Connor's press, his weekly wage, which appears tobe in line with industry practice insofar as it relatesto operators of similar presses, is $165 a week. Thisis $30 more than that received by the next highestpaidpressmanemployed by Respondent, whooperates a smaller press.23Each printing job to be run on Respondent'spresses is noted on a job ticket, 90 to 99 percent ofwhich contain instructions with respect to the pressto be used. On the rare occasions when this infor-mation does not appear on the job tickets thestoneman or the other two pressmen consult withthe unit mentioned by Van Delft to Conover,all subsequent mention of theunit involved will have reference to the unit as set forth in the complaintSiThere is no evidence to establish that on the critical date the Unionrepresented employees who had not signed cards.22 The stoneman,Joseph Ehrlich, and the two additional pressmen,Anthony Denicola and Arnold Demcola, are among the employees who,the parties agreed,should be considered as being in the unit.Z' The wages paid to the operators of the smaller presses, $135 a week toAnthony Denicola and$125 a week to Arnold Denicola,also appear to bein line with the practice in the industry.353-1770-72-38 580DECISIONSOF NATIONALLABOR RELATIONS BOARDO'Connorconcerning the pressto be used. Fromtime to timeAnthony and Arnold Denicola, who, asnoted, operate thesmaller presses inRespondent'sestablishment,seek,and receive, advice from 0'-Connor as to the work available for their presses orthe priority to be given to such work. They do this,O'Connor testified,because"they don't want to bebothered with worrying about what job is next orwhat goes on nextor what do you have."In 1963, upon the death of the Stoneman thenemployed by Respondent, O'Connor took over thestoneworkand performed it in addition to his nor-mal duties.When "the work got to be too much tohandle," asO'Connor related, he "said to Mr.Conover, [Respondent'sproductionmanager, thathe thought]we should hire somebody to take [theformerstoneman's]place."Conover acquiesced in O'Connor's proposal thata Stonemanbe employed. In due course, JosephEhrlich,Respondent's present Stoneman,washired.Upon his application for employment Ehr-lich was interviewed by Conover who then sent himto O'Connor for further interview. After speakingto Ehrlich, O'Connor told Conover, in response toa question as to whether Ehrlich "will help us,""that as f a r [he] could see from talking to him ... .[Ehrlich]would fit our needs." Ehrlich was thengiven the job. Substantially the same procedure wasfollowed in connection with the hiring of Ehrlich'svacation replacement.Exceptas setforth above, O'Connor did not par-ticipate in anypersonnel actionstaken byRespon-dent.24Finally,in this connection,O'Connor wasnever informed by any officer of Respondent, byConover,Respondent's productionmanager, or byDiSalvo,itsgeneral foreman,thathewas aforeman;or that he had the power to hire, transfer,suspend,lay off, promote, discharge,assign workto, discipline,or direct, employees;snor,with theexception of Ehrlich and his vacationreplacement,was he ever asked forhis opinion in this area.Herbert Hinson:As stipulated,Hinsonwas hiredby Respondentduring theweek of January 27 as amessenger and generalhelper.During the morningof Thursday, March9,Hinsonannounced that hewas leavingto look for his wife. This, Thrush,Respondent's president, testifiedwas not con-sidered "toounusual" and, asHinsonwas expectedto return, his paycheck, whichwas givenhim whenhe left, included his wages for the following day.26Hinson,however, has never, thereafter, worked forRespondent.About a week after Hinson's departure, Respon-dent received a letter from him in which he in-formed Respondent that he was in jail and askedthat Respondentsendhim money so that he couldeffecthis release.Although Respondent did notsend Hinson the money he requested, it still ex-pected him to return and at the time consideredhim stillto be an employee notwithstanding his im-prisonment.On the Friday immediately after the visit toRespondent's premises of Van Delft, the Union'sorganizer, for the purpose of requesting Respon-dent to recognize the Union27 or on Friday of thenext week Hinson, for the first time since his depar-ture on March 9, returned and demanded a day'spay which he claimed Respondent owed him. Itwas explained to Hinson that Respondent owed himnothing, whereupon he left Respondent's premises.Anticipating that Hinson would be back on thefollowing Monday, Thrush, Respondent's president,made an investigation"to decide," as Thrush put it,"whether or not to re-employ him." Thrushlearned,duringthis investigation, that while work-ing for Respondent before his departure on March9,Hinson "was trying to encourage some of[Respondent's other employees] to play dice atnoontime and was causing a little problem withsome of the fellows out there." Accordingly, Hin-son wasnot permitted to resume his employmentwith Respondent.'"E.Contentions and Concluding Findings ConcerningRespondent's Alleged Violation of Section 8(a)(5) ofthe ActThe General Counsel contends that Respondentviolated Section 8(a)(5) of the Act by refusing torecognize and bargain with the Union, which, he al-leges,represented a majority of Respondent's em-ployees in a unit appropriate for collective bargain-For such worth as it may have,I note that O'Connor testified that since1963 no "letterpress people"have been laid off, suspended,or discharged." O'Connor testified that upon being hired Ehrlich told him that he (Eh-rlich) had been told by someone that he(O'Connor "was his IEhrlich'sIboss " The hearsay nature of this testimony, however,deprives it of proba-tive valueN L R B v Amalgamated Meat Cutters, etc.,202 F.2d 671, 673(C.A 9)'"Respondent's employees receive their wages each Thursday for aperiod which starts the preceding Monday and ends the following Fridayr It will be recalled that this occurred on Wednesday,April 5.1XMy findings concerning Hinson's employment with Respondent and itstermination are based on Thrush's testimony DennisYork,who, it will beremembered,was notified of his discharge by Respondent on April 5testified,as a witness for the General Counsel, that on a date which hecouldn't remember,but which was about 2 or 3 weeks before his own em-ployment was terminated,he saw Hinson in Respondent'soffice;that at thetime a lady in the office was "handing[Hinson] a check";and that he"heard some people say [Hinson]was fired."In response to a leadingquestion putby the General Counsel, York furthertestified that Hinsonwas not working for Respondent at the time. For several reasons,however,Iascribe no weight to thistestimony.Considering,first,the time of theevent described,York,although unablewith certaintyto remember itsdate,placeditabout 2or 3 weeksbeforeApril 5 If,ratherthan 2 or 3weeksbefore April 5,it hadactually occurred a weekearlier, i e , about 4weeks beforeApril 5, it would havetaken placeabout March 9, the dateHinson left Respondent's premisesto look forhis wife and was given hispaycheck (G C. Exh 3(b) inevidence)which, as stipulated,was the lastcheck received by Hinsonfrom Respondent Second,York's testimony asto Hinson's dischargewas obviouslya repetition of "general gossip," asreadilyrecognized on briefby theGeneralCounseland, hence,hearsay en-titled tono probativevalue See fn.25,supraFinally, York's assertion thatat the time in question Hinson was not working for Respondentwas elicitedon direct examination by a leading question in a critical area and, there-fore, of little worth as proofLibertyCoachCompany, Inc ,128 NLRB 160,162. THRUSH PRESS, INC.ing at the time of its first request for bargaining.Concerning Respondent's doubt as to the Union'smajority,the General Counsel argues that such aclaim does not justify Respondent's refusal to bar-gain with the Union because it is founded on er-roneous legal conclusions as to the status of thepeople whose inclusion in the unit is disputed.Respondent's defense to the complaint's allega-tion that it unlawfully refused to bargain with theUnion is that it doubted, in good faith, that theUnion represented a majority of the employees inthe unit.2This doubt was engendered by its conclu-sions, after investigation,as to the position of fivepeople as members of the unit.Whether a person is within or without a collec-tive-bargaining unit is a questionof law.Swift andCompany, etc.,128 NLRB 347, 350, enfd. 292 F.2d561 (C.A.1). This being so, if Respondent based itsconclusions as to the unit placementof the disputedpersons upon"an erroneous view of the law" inthat regard"itsgood faith[indoing so] is notavailable as a defense to a chargeof refusal to bar-gain."N.L.R.B. v. Keystone Floors, Inc., etc.,306F.2d 560, 564 (C.A. 3). In essence, as did the em-ployer inTom Thumb Stores, Inc.,123 NLRB 833,835, who refused to bargain with a union claimingthat the unit was inappropriate because it included"a class of employees" found to be properly withinthe unit,Respondent"acted at its peril." Also com-pareThe Pembek Oil Corporation,165 NLRB 367.Accordingly, the decision in this case turns notupon whether Respondent's refusal to bargain withthe Union was based upon its good faith in doubt-ing that theUnion represented a majority of theemployees in the unit, but upon whether the Unionactually represented a majority of those employees.As pointed out earlier the controlling factor in thisrespect is the unit placement of five people,RoscoeCroom, Dennis York, Martin Sacks, Jospeh O'Con-nor,andHerbertHinson,whose status is indispute.30Since this will settle the majority issue,the determination as to whether the persons con-cerned are in or out of the unit must be made withreference to time ofthe Union's initialrequest forbargaining,:"which,Ihave found,was early on themorningof April 5.The General Counsel contends that Croom andYork should be included in the unit and Respon-dent that they should be excluded because theywere discharged on April 5. Although Respondent,in fact, notified Croom and York on April 5 thattheir employment would be terminated on April 7,t"There being no contest by Respondent as to the appropriateness of theunit,Iconclude that,as alleged in the complaint,the unit"is appropriatefor the purposesof collectivebargaining within the meaning of Section9(b) of the Act "M' In this connection,itwill be remembered,there are eightemployeeswhose position in the unit is undisputedii Joy Sill Milk,Inc.. 85 NLRB 1263, 1264-65,enfd in thisregard 185F 2d 732 (C A.D.C ),cert.denied 341 U.S 914,InternationalUnion ,United Automobile etc. (Preston Products( v. N L R.B.,373 F 2d 671, 66LRRM 2548, 2552-53 (C A.D C , November 14, 1967)In the latter caseitwas stated that"the crucial question in a refusal to bargain case is581they were not so informed until after the Union'sApril 5 request for recognition had been made.Furthermore, Croom and York actually continuedtowork for Respondent through April 7. Ac-cordingly,as theBoard did under very similar cir-cumstancesinThe Hamilton Plastic Molding Com-pany,135 NLRB 371, 374,32 I find that Croom andYork were in the unit when the Union first asked tobe recognized.Sacks was employed by Respondent until Oc-tober 1, 1965. It was stipulated that "since thatdate, he has been in the armed forces and has notworked for [Respondent]." For this reason, theGeneral Counselargues,on brief, "Sacks shouldnot be countedin determiningthe Union's majoritystatus."Respondent's position seems to be thatbecause Sacks was promised reemployment uponcompletion of his military service he should becounted. Respondent's undertaking to Sacks, how-ever, avails it nothing, for even without it Sackswould have retained his statusas anemployee ofRespondent while a soldier.Supersweet FeedCompany, Incorporated,62 NLRB 53, 54. Not-withstanding this, it is theBoard's"establishedpractice not to count employees on military leaveas part of theunitwhen computing the Union'smajority."Aero Corporation,149NLRB 1283,1291, enfd. 363 F.2d. 702 (C.A.D.C.). This beingso, Sacks must be considered as not being in theunit.Insofar as O'Connor's unit placement is con-cerned, the General Counsel vigorouslymaintainsthat he is a supervisor" and should, therefore, beexcluded from the unit.With equal stoutnessRespondent urges a contrary view. The bases fortheGeneral Counsel's contention are essentiallythat O'Connor's wages are substantially higher thanother persons employed by Respondent; that he as-signs work to, and directs the work of, employees;and that he had interviewed, and effectively recom-mended the hiring of, applicants for employment.As will be seen, however, I consider the GeneralCounsel's positionas beingnot well taken.As I have found, O'Connor has a wealth oftechnical experience and has long been in Respon-dent's employ. He spends all of his time on produc-tion work, during the course of which he operatesRespondent's largestletterpress.The wages paid by Respondent to its pressmen,includingO'Connor, are, as is the practice inRespondent's industry, based on the size of thepress operated. In line with this, O'Connor does, in-whether the union had the support of a majority of the employees in an ap-propriate bargaining unit at the time the request to bargain was madeModifiedin other respects312 F.2d 723 (C.A 6)As definedin Section2(1 1) of theAct, a supervisor isany individual having authority,in the interest of the employer.to hire, transfer, suspend, lay off,recall, promote, discharge,assign,remand, or discipline other employees,or responsibly to direct them,or to them or to adjust their grievances,or effectively to recommendsuch action, if in connection with the foregoing the exercise of suchauthority is notof a merelyroutine or clerical nature, but requires theuse of independent judgment 582DECISIONSOF NATIONALLABOR RELATIONS BOARDdeed, receive substantially higher wages than theother pressmen working for Respondent. This, how-ever, is because they operate presses smaller thanO'Connor's. Accordingly, I do not consider O'Con-nor's higher wage rate in the circumstances asbeing indicative of supervisory status. Cf.CoreyBrothers, Inc.,162 NLRB 1253.Respecting O'Connor's function in the area of as-signing work to, and directing the work of, em-ployees, I have found that on those rare occasionswhen the job ticket describing the matter to beprinted does not contain instructions as to the pressto be used,3a the stoneman or the other pressmenwill seek instructionsin thisregard from O'Connor.Ihave also found that the two other pressmen inRespondent's employ from time to time seek advicefrom O'Connor as to the work available for theirpresses and the order in which such work should bedone. They did this not because they were requiredto, or because they could not make such a deter-mination themselves, but because, in effect, theypreferred to have O'Connor do their thinking forthem.Although O'Connor's rarely exercised function ofdetermining the press to be used when such infor-mation isnot specified on a job ticket may be of asupervisory character, its performance does not, inmy opinion, establish that O'Connor is a supervisor.The rule expressed inN.L.R.B. v. Beaver MeadowCreamery, Inc.,215 F.2d 247, 251 (C.A. 3), reliedon by the General Counsel in this regard, "that Sec-tion 2(1 1) must be read disjunctively, that the pos-session of any one of the Section 2(11 ) powers willmake one a supervisor" must be reasonably ap-plied. The "performance of isolated, infrequent du-tiesof a supervisory nature does not transform arank and file employee into a supervisor."PlasticWorkers Union, etc. v. N.L.R.B.,369 F.2d 226, 230(C.A. 7). Consideringthe rule in this light,I cannotfind that O'Connor isa supervisor because on in-frequentoccasions he determineson what press aparticularjob should be printed.Nor does the advice O'Connor gives to the otherpressmen concerningthe workavailable and theorderin which itshould be doneplace him in a dif-ferent position.Assumingthat thepressmen con-cerned were obliged to seek suchdirections fromO'Connor, whichhas not been established,his giv-ing them does not endowO'Connor with superviso-ry status. This,because inthe context in which theinstructions in question are givenby O'Connor theyinvolve inthe words of Section 2(11 ) of the Act"the exerciseof ... authority ... of a merely rou-tine...nature...."See, in this connection,Preci-'A In this connection, I have found that 90 to 99 percent of the job ticketsdo contain this informationis I have found,regarding this, that after speaking to the first Stoneman,O'Connor told Conover"that as far as the could] see from talking to (thestoneman he) would fit our needs"A similar "recommendation" wasmade by O'Connor with respect to the second Stoneman hired by Respon.dentsionFabricators v.N.L.R.B.,204 F.2d 567,568-569 (C.A. 2).Coming now to the final factor claimed by theGeneral Counsel to establish that O'Connor is a su-pervisor; namely, his interviews, and recommenda-tions concerning the hiring, of two stonemen. It willbe remembered, in this connection, that when thestonemen applied for employment they were firstinterviewed by Conover, Respondent's productionmanager. Conover then sent them for further inter-view to O'Connor following which he asked O'Con-nor for his opinion as to their suitability.35Conover's solicitation of O'Connor's views as to thequalifications of the two stonemen seems to me tohave been nothing more than the type of requestany production manager might make of any em-ployee or otherperson possessingO'Connor's ex-perience and technical knowledge. In my opinion itdoes not, either alone or in conjunction with anyother factor insofar as this phase of the case is con-cerned, place O'Connor within the statutory defini-tion of supervisor, even if, as here, his opinion thatthe stonemen in question would "fit [Respondent's]needs" resulted in their being hired. Cf.EdinburgManufacturing Company,164 NLRB 121.Furthermore,as isdisclosed by the record, onlytwice in 14 years has O'Connor recommended thatemployees be hired. Even if these recommenda-tionswere of the type encompassed by Section2(11 ) of the Act, they wouldnot in viewof theirisolation,asPlasticWorkersUnion36teaches,"transform [O'Connor] into a supervisor."Accordingly, on the basis of the entire record asit relates to O'Connor, I find that he is a rank-and-file employee and not a supervisor.The last person whose unit placement is disputedisHerbert Hinson. The General Counsel urges thathe be excluded. In support of his position theGeneral Counsel argues, on brief, that Hinson, whoactuallyperformed no services for RespondentsinceMarch 9, "had no reasonable expectancy offuture employment with Respondent after March10."a7Briefly reviewing the facts with respect to Hin-son, I have found that on Thursday, March 9, Hin-son,while employed by Respondentas a mes-senger,informed Respondent that he was leaving tolook for his wife. As Respondent expected Hinsonto return, and March 9 being payday, the paycheckgiven to him on his departure included his wagesfor the following day.Respondent next heard from Hinson about aweek later when it received a letter from him in-forming Respondent that he was in jail. Several' Plastic Workers Union etc v N L R B,369 F 2d 226, 230 (C A 7)31The General Counsel's firstposition concerning Hinson,ie , that hewas dischargedprior to April 5, the date on which the Unionfirst requestedrecognition,ispretermitted,as I have found that his discharge did notoccur untilafter that date THRUSH PRESS, INC.583days after April 5, the date of the Union's initialrequestforrecognition,Hinson returned toRespondent's premises and demanded a day's paywhich he claimed Respondent owed him. UponRespondent's explanation to Hinsonthat it owedhim no money,Hinson departed.Anticipating that Hinson would be back, Respon-dent instituted an investigationtodeterminewhether it should allow Hinson to work. Discover-ing, during its course, that before his departure onMarch 9 Hinson had encouraged other employeesto gamble,Hinson was not permitted to resume hisemployment with Respondent.The General Counsel recognizes the rule thatemployees in a nonwork status on the date of aunion's recognition request willbe considered asbeing members of the unit involved if they "had areasonable expectancy of further employment withthe employer in the foreseeable future."ScobellChemical Company, Inc.,121NLRB 1130, 1131,enfd. 267 F.2d 922 (C.A. 2). As noted, however,he argues that Hinson should not be included in theunit because onApril 5,the date on which theUnion initially asked to be recognized,there was nosuch "expectancy" insofar as Hinson was con-cerned.The facts do not support this argument. It is clearthat at the time of Hinson's departure on March 9he was expected to return to work. Nothing appearsin the record to show that Respondent had changeditsposition in this regard at any time prior to theUnion'sinitialrecognition request onApril 5.Respondent'sdecision not to permit Hinson toresume his work was made after that and followingan investigationprompted,seemingly,by Hinson'sdemand, also made after April 5, for a day's paywhich Respondent felt was not due him.As Hinson "had a reasonable expectancy offurther employment" with Respondent on the dateof the Union's first request for recognition, he willbe considered as having been in the unit at thattime.In sum,with respect to the persons whose unitplacementis in issue, I have found that on the criti-cal date Sacks was not in the unit and that Croom,York, O'Connor, and Hinson were. Adding thelatter 4 employees to the 8 as to whom there is nodispute, the total unit complement was 12.At the time it requested recognition on April 5,the Union had the support of seven employees intheunit.31Itwas,accordingly, themajorityrepresentative and, in the light of the principles setforth at the outset of this discussion, should havebeen recognized.Iconclude, therefore, that by refusing to recog-nize the Union as the collective-bargaining agent ofits employees in the unit Respondent violated Sec-tion 8(a)(5) and (1) of the Act. In arriving at thisconclusion I have taken into account the statementmade on April 10 by Van Delft, the Union's or-ganizer, to Borkowski, who was then Respondent'srepresentative, "that as a condition of bargaining,the company would have to reinstate [Croom andYork]," who were earlier discharged under circum-stances not alleged to be unfair labor practices. As-suming the condition thus laid down by Van Delftto have been illegal under the Act it would not havejustifiedRespondent's refusal to recognize theUnion. Illegal bargaining demands are matters "tobe resolved in the bargaining process, not an excusefor refusing to bargain at all."N.L.R.B. v. SunriseLumber & Trim Corp., 241F.2d 620, 624-625(C.A. 2), cert. denied 355 U.S. 818.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCERespondent's activities set forth in section III,above, occurring in connection with its operationsset forth in section I, above, have a close, intimate,and substantial relation to trade, traffic, and com-merce among the several States, and tend to lead tolabor disputes burdening and obstructing com-merce and the free flow of commerce.V. THE REMEDYHaving found that Respondent engaged in unfairlabor practices within themeaningof the Act, myRecommended Order will direct Respondent tocease and desist therefrom and to take the affirma-tive action normally required in such cases to effec-tuate the policies of the Act. Because of the natureof the unfair labor practices engaged in by Respon-dent, broadcease-and-desist provisions will be in-cluded in my Recommended Order.Upon the basis of the foregoing findings of factand upon the entire recordin this case, I make thefollowing:CONCLUSIONS OF LAW1.Respondentisanemployer within the mean-ing of Section 2(2) of the Act and is engaged incommerce within themeaningof Section 2(6) ofthe Act.2.The Union is a labor organization within themeaningof Section 2(5) of the Act.3.By coercively interrogating employees con-cerning their relationship to the Union and bypromising employees benefits to induce them toforsake the Union, Respondent has engaged, and isengaging, in unfair labor practices within the mean-ing of Section 8(a)(1) of the Act.4.All full-time and regular part-time productionemployees of Respondent, including all letterpressemployees, but excluding offsetpress employees, of-fice clerical employees, sales employees, guards,3' For the names of the employees who prior to the Union's demand hadsigned authorization cards,see fn. 17. 584DECISIONS OF NATIONALwatchmen, and supervisors as defined in the Act,constitute a unit appropriate for the purposes ofcollectivebargainingwithin the meaning of Section9(b) of the Act.5.At all times material herein the Union hasrepresented a majority of the employees in the unitset forth in Conclusion of Law 4, above.6.By failing and refusing to recognize and bar-gainwith the Union as the collective-bargainingrepresentative of the employees in the unit set forthin Conclusion of Law 4, above, Respondent has en-gaged,and is engaging,in unfair labor practiceswithin the meaning of Section 8(a)(5) and (1) ofthe Act.7.The aforesaid unfair labor practices affectcommerce within the meaning of Section 2(6) and(7) of the Act.Upon the foregoing findings of fact, conclusionsof law, and upon the entire record in this case, Ihereby issue the following:RECOMMENDED ORDERThrush Press,Inc., its officers,agents,sucessors,and assigns,shall:1.Cease and desist from:(a)Coercively interrogating employees concern-ing their or other employees'relationship toward,attitudes concerning, membership in, or activitieson behalf of, District 65, Retail, Wholesale and De-partment Store Union,AFL-CIO,or any otherlabor organization.(b) Promising benefits to employees to dissuadethem from supporting, engaging in activities on be-half of,or to induce them to forsake or renounce,District65,Retail,Wholesale and DepartmentStoreUnion,AFL-CIO,or any other labor or-ganization.(c) Failing or refusing to recognize, or bargaincollectively respecting rates of pay, wages,hours,or other terms or conditions of employment withDistrict65,Retail,Wholesale and DepartmentStore Union,AFL-CIO,as the exclusive bargainingrepresentative of its employees in the following ap-propriate unit:All full-time and regular part-time productionemployees, including all letterpress employees, butexcluding offsetpress employees,sales employees,guards, watchmen,and supervisors as defined in theNational Labor Relations Act, as amended.(d) In any other manner interfering with,restraining,or coercing employees in the exerciseof their right to self-organization,to form,join, orassist labor organizations,to bargain collectivelythrough representatives of their own choosing, or toengage in other concerted activities for the purposeof collective bargaining or other mutual aid or pro-tection as guaranteed in Section7 of theNationalLabor Relations Act, as amended,or to refrainfrom any or all such activities,except to the extentthat such right may be affected by an agreementrequiring membership in a labor organization as aLABOR RELATIONS BOARDcondition of employment in conformity with Sec-tion 8(a)(3) of said Act.2.Take the following affirmative action which, itis found, will effectuate the policies of the NationalLabor Relations Act, as amended:(a)Upon request,recognize and bargain withDistrict65,Retail,Wholesale and DepartmentStore Union,AFL-CIO,as the exclusive represen-tative of all employees in the aforesaid appropriateunit with respect to rates of pay, wages,hours, orother terms or conditions of employment,and, if anunderstanding is reached,embody such understand-ing in a signed agreement.(b) Post at its premises copies of the attachednotice marked"Appendix."39Copies of said notice,on formsprovided bythe Regional or for Region 2of the National Labor Relations Board,after beingduly signed by an authorized representative ofRespondent,shallbe posted by Respondent im-mediately upon receipt thereof,and be maintainedby it for 60 consecutive days thereafter in con-spicuous places,including all places where noticesto employees are customarily posted.Reasonablesteps shall be taken by Respondent to insure thatsaid notices are not altered, defaced,or covered byany other material.(c)Notify said Regional Director in writing,within 20 days from receipt of this Decision, whatsteps Respondent has taken to comply herewith.40`10 In the event that this Recommended Order is adopted by the Board,the words"a Decision and Order"shall be substituted for the words "theRecommended Orderof a TrialExaminer"in the notice In the furtherevent that the Board's Order is enforcedby a decreeof a United StatesCourtof Appeals, the words"a Decree of the UnitedStates Court of Ap-peals Enforcing an Order" shall be substituted for thewords "aDecisionand Order"10 In the event that this Recommended Order is adopted by the Board,this provision shall be modified to read"Notifythe Regional Director forRegion 2,in writing,within 10 days from the date of thisOrder,what stepsRespondent has taken to comply herewith "APPENDIXNOTICE TO ALL EMPLOYEES PURSUANT TO THERECOMMENDED ORDER OF A TRIAL EXAMINER OFTHE NATIONAL LABOR RELATIONS BOARD.After a trial in which bothsideshad the opportu-nity to present their evidence it has been found thatwe violated the law by committing unfair laborpractices and we have been ordered to post thisnotice and to keep the promises that we make inthis notice.WE WILL NOT question you in any way aboutDistrict 65, Retail,Wholesale and DepartmentStore Union, or any other union.WE WILL NOT promise, or give, pay increasesor any other benefits to influence you against,or to keep you from, joining, signing a card for,supporting,or helping in any way, District 65,Retail,WholesaleandDepartment StoreUnion, AFL-CIO, or anyother union. THRUSH PRESS, INC.585WE WILLNOT promise,or give,pay increasesor any other benefits to induce,persuade, orconvince you to reject,renounce,or resignfrom,District 65, Retail,Wholesale and De-partment Store Union,AFL-CIO,or any otherunion.WE WILL NOTinany other way interferewith,restrain,or coerce you in the exercise ofany rights guaranteedto you bythe NationalLaborRelations Act. In this connection, WEWILL respect your rights to self-organization, toform,or join,or assist any union,to bargaincollectively through any union or representa-tive of your choice as to wages, hours of work,or any other term or condition of employment.You also have the right,which WE WILL alsorespect,to refrain from doing so.WE WILL,upon request,recognize and bar-gaincollectivelywithDistrict65,Retail,WholesaleandDepartment StoreUnion,AFL-CIO,as the exclusive representative ofour employees,ina group which has beenfound to be proper,as to rates of pay,wages,working hours, and other terms and conditionsof employment.Ifwe come to an agreementwith the Union about these things we will putthat agreement in writing and sign it.The par-ticular group found to be proper for this pur-pose is:All persons working for us who do produc-tionwork,including letterpressem-ployees, but not offsetpress employees,sales employees,guards,watchmen, or su-pervisors.All our employees are free to become or remain,or to refrain from becoming or remaining,membersof District 65, Retail,Wholesale and DepartmentStore Union,AFL-CIO,or any other union.THRUSH PRESS, INC.(Employer)DatedBy(Representative) (Title)This notice must remain posted for 60 consecu-tive days from the date of posting and must not bealtered, defaced, or covered by any other material.If employees have any question concerning thisnotice or compliance with its provisions, they maycommunicate directly with the Board's RegionalOffice,5thFloor,Squibb Building, 745 FifthAvenue, New York, New York 10022, Telephone751-5500.